Citation Nr: 0618496	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  04-31 630A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for muscle disability due to a gunshot wound to 
the right shoulder.  

2.  Entitlement to an effective date earlier than October 28, 
2002, for the grant of service connection for post-traumatic 
stress disorder, residuals of a gunshot wound to the right 
shoulder, hearing loss disability and tinnitus.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to August 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Tiger Team in Cleveland, 
Ohio.  Jurisdiction over the claims folder was subsequently 
transferred to the veteran's local Regional Office (RO) in 
Newark, New Jersey. 

The Board notes that in a rating decision issued by the RO in 
September 2003, the veteran was granted service connection 
and a 10 percent rating for scars from the gunshot wound to 
the right shoulder.  The disability rating for the scars is 
not currently before the Board.


FINDINGS OF FACT

1.  The veteran is right handed.

2.  The veteran has significant muscle damage due to a 
through and through gunshot wound of the right shoulder with 
an open, compound comminuted fracture of the scapula.  

3.  The veteran's original claim for compensation was not 
received within one year of his discharge from service or 
until October 28, 2002.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 40 percent for 
muscle disability due to a gunshot wound to the right 
shoulder have been met throughout the initial evaluation 
period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.56, 
4.73, Diagnostic Code 5303 (2005).

2.  The criteria for an effective date prior to October 28, 
2002, for a grant of service connection for post traumatic 
stress disorder, residuals of a gunshot wound to the right 
shoulder, hearing loss, and tinnitus have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased rating for his service-
connected muscle disability due to a gunshot wound to the 
right shoulder as well as entitlement to an earlier effective 
date for service connection for his service-connected 
disabilities.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 
2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) 
(providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. At 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

The veteran alleges that a 30 percent rating is warranted for 
the muscle disability of his right shoulder.  The Board has 
determined that the disability warrants a 40 percent rating, 
throughout the initial evaluation period, the maximum 
evaluation authorized under the schedular criteria.  
Accordingly, no further development with respect to this 
issue is required. 

With respect to the effective date matters, the record does 
not reflect that the veteran was provided appropriate notice 
prior to the assignment of the current effective dates.  
However, in the Statement of the Case, he was informed of the 
applicable legal criteria and the factual basis for the 
effective date assigned by the RO.  It is clear from the 
argument and evidence submitted by the veteran that he is 
aware that the date of receipt of his claim for compensation 
is determinative.  The record also reflects that the veteran 
has submitted all available evidence supportive of his 
contention that a claim for compensation was filed shortly 
before his discharge from service.  Neither the veteran nor 
his representative has identified any outstanding evidence 
that could be obtained to substantiate the earlier effective 
date claims.  The Board is also unaware of any such evidence.

The record also reflects that following the receipt of all 
pertinent evidence, the originating agency readjudicated the 
earlier effective date claims.  There is no indication in the 
record or reason to believe that any ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the effective date 
claims by the originating agency were insignificant and non-
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Accordingly, the Board will address the merits of the claims.
 
Initial Rating Claim

Disability evaluations are determined by the application of a 
schedule of ratings, which is based as far as practical on 
the average impairment of earning capacity resulting from a 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2005).

The originating agency has assigned a 20 percent rating under 
38 C.F.R. § 4.73a, Diagnostic Code 5303, which provides the 
criteria for evaluating injury of Muscle Group III.  

The record reflects that the veteran is right handed.  The 
medical evidence currently of record does not clearly 
identify the muscle group(s) involved; however, this is not 
of significance in this case because severe injury of one or 
more of any of the muscle groups of the major shoulder 
warrants a 40 percent evaluation.  See 38 C.F.R. § 4.73, 
Diagnostic Codes 5301-5304.

Service medical records show that in August 1968, the veteran 
sustained a through and through gunshot wound of the right 
shoulder with an open, compound, comminuted fracture of the 
scapula.  An open comminuted fracture with muscle or tendon 
damage will be rated as a severe injury of the muscle group 
involved unless, for locations such as in the wrist or over 
the tibia, evidence establishes that the muscle damage is 
minimal.  38 C.F.R. § 4.56(a).  The medical evidence in this 
case, to include the report of a March 2003 VA examination, 
demonstrates that the muscle damage is not minimal.  
Accordingly, the disability warrants the maximum rating of 40 
percent throughout the initial evaluation period.

Earlier Effective Date Claims

Legal Criteria

The effective date of an award of service connection will be 
the day following discharge from service if the claim is 
received within one year of the veteran's discharge from 
service.  Otherwise, the effective date will be the later of 
the date of receipt of claim or the date entitlement arose.  
38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as best friend of a 
claimant who is not sui generis may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155(a) (2005).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran filed a claim for entitlement to service 
connection for post traumatic stress disorder, muscle injury, 
residuals of a gunshot wound to the right shoulder, residual 
scars of a gunshot wound to the right shoulder, hearing loss 
and tinnitus on October 28, 2002.  In a September 2003 rating 
decision, the originating agency granted service connection 
for these disabilities, effective October 28, 2002.  The 
veteran appealed this decision, claiming that he should be 
given an effective dated of August 12, 1970, his date of 
separation from the Army, because he filed his original claim 
for service connection shortly before his discharge from 
service.  To support this contention, the veteran has 
provided a copy of a VA form 3AA-414, a copy of a VA form DA-
664 and a photocopy of one page from a VA Form 21-526e.

None of the documents submitted by the veteran can reasonably 
be construed as an application for compensation.  Form 3AA-
414 is an affidavit regarding remaining in active duty status 
beyond a scheduled date of release.  Form DA-664, 
Serviceman's Statement Concerning Application for 
Compensation from the Veterans Administration, gives 
qualifications and instructions for applying for compensation 
from the VA by completing VA Form 21-526e at the time of 
separation.  The copy of the page from a VA Form 21-526e 
submitted by the veteran is undated and although it lists the 
veteran's name on the document, there is no signature.  

The veteran claims that he did apply for disability 
compensation in August 1970 and that the copy of an 
incomplete and undated VA Form 21-526e, in conjunction with 
the two other VA forms he submitted is proof of that 
contention.  However, he also states that it was his 
understanding that the military submitted the forms to VA on 
his behalf.  Therefore, although the veteran is claiming to 
have filled out the necessary paperwork needed to apply for 
disability compensation, he does not contend that he actually 
filed the documents.  Although the veteran may have sincerely 
believed that, once completed, the appropriate documents 
would be submitted to VA by the military on his behalf, this 
was not the case.  The veteran was required to file a claim 
for compensation himself or through the use of a designated 
representative, as he did in October 2002.  

The Board acknowledges the veteran's contention that he 
believed once he filled out the proper applications, the Army 
would forward them to the VA on his behalf.  However, the 
applicable statutory and regulatory provisions are without 
ambiguity and clear on their face, and the Board is bound by 
them.  Alleged ignorance can not be used as an excuse for 
failure to follow a promulgated regulation; persons dealing 
with the United States Government are charged with knowledge 
of Federal statutes and lawfully promulgated agency 
regulations, regardless of actual knowledge or hardship 
resulting from innocent ignorance.  See Morris v. Derwinski, 
1 Vet. App. 260, 265 (1991), citing Fed. Crop Ins. Corp. v. 
Merrill, 332 U.S. 380, 384-85 (1947); see also Velez v. West, 
11 Vet. App. 148, 156-57 (1998).

The Board finds that the first claim for service connection 
received from the veteran was filed on October 28, 2002.  
Consequently, October 28, 2002, is the earliest possible 
effective date for service connection.

In reaching this decision, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable.  See 38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a 40 percent rating for muscle disability due 
to a gunshot wound to the right shoulder is granted from the 
effective date of service connection, subject to the criteria 
applicable to the payment of monetary benefits.  

Entitlement to an effective date earlier than October 28, 
2002, for service connection for post-traumatic stress 
disorder, residuals of a gunshot wound to the right shoulder, 
hearing loss, and tinnitus is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


